 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated and effective as of March
11, 2019 (the “Effective Date”), by and between PROFESSIONAL DIVERSITY NETWORK,
INC., a Delaware corporation (the “Company”), and Xin He (Adam) (“Executive”).

 

RECITALS:

 

Executive has been offered the position of Chief Financial Officer (“CFO”) of
the Company, which is engaged in the business of developing and operating online
networks dedicated to serving diverse professionals in the United States and
designing, developing, and hosting online job boards for clients. The Executive,
by virtue of his CFO position, shall be the Company’s “principal financial
officer” and a Section 16 officer for purposes of Section 16 of the Securities
Exchange Act of 1934, as amended.

 

The Company, through its Board of Directors, has provided its recommendation
regarding appropriate compensation and incentive levels for the CFO position.

 

The Company and Executive now wish to execute this Agreement, which shall
reflect the recommendations and set forth the terms and conditions of
Executive’s employment with the Company.

 

NOW THEREFORE, in consideration of the covenants, representations, and
warranties contained herein. The parties hereto agree as follows:

 

1. Employment. The Company hereby employs Executive, and Executive hereby
accepts such employment and agrees to serve the Company upon the terms and
conditions set forth in this Agreement.

 

2. Employment-at-Will. Subject to the remainder of this Agreement, including the
provisions of Section 15 below. Executive’s employment shall be at-will and not
subject to a particular timeframe. Executive specifically recognizes and agrees
that this Agreement does not abrogate the at-will employment doctrine or create
a right to employment for a specific period of time.

 

3. Duties and Responsibilities. Executive shall serve as Chief Financial Officer
of the Company and shall have such normal and customary duties and
responsibilities commensurate with his position, subject to the general
supervision of the Chief Executive Officer of the Company and oversight by the
Audit Committee of the Board of Directors of the Company. Executive shall devote
his best efforts and attention to the business and affairs of the Company and
shall diligently, faithfully and competently perform his duties and
responsibilities hereunder; provided however that the foregoing shall not
preclude Executive from engaging in other business endeavors and from spending
time and attention with respect thereto and other endeavors, whether business,
charitable, philanthropic or otherwise. A list of permitted activities in which
Executive is currently engaged is attached as Exhibit A hereto. Executive
recognizes that his primary responsibility is to the Company, however, Executive
shall be permitted to work remotely.

 

1

 

 

4. Compensation and Related Matters.

 

(a) Base Salary. The Company shall pay Executive an annual base salary (“Base
Salary”) of Two Hundred Thousand Dollars ($200,000), payable in substantially
equal monthly or more frequent installments in accordance with the Company’s
normal and customary payroll practices. The Compensation Committee of the
Company’s Board of Directors (the “Compensation Committee”) shall review and
further adjust Executive’s Base Salary on at least an annual basis in its sole
and absolute discretion, provided that during the Employment Period the Company
may not decrease Executive’s Base Salary below the amount set forth in this
section. Any such increased Base Salary shall be and become the “Base Salary”
for purposes of this Agreement.

 

(b) Expense Reimbursement. The Company shall pay or reimburse Executive for all
reasonable business expenses properly incurred by Executive in the ordinary
course of performing his duties and responsibilities hereunder, subject to the
Company’s normal and customary practices and policies as are in effect from time
to time with respect to travel. Entertainment and other business expenses
(including the Company’s reasonable requirements with respect to prior approval,
reporting and documentation of such expenses).

 

(c) Benefits. The Company will provide or offer for Executive’s participation
such benefits as are generally provided or offered by the Company to its other
senior executive officers. Including, without limitation, health/major medical
insurance, life insurance, disability insurance and welfare benefits, Paid Time
Off (sick days, holiday, etc.) and other fringe benefits (collectively,
“Benefits”), if and to the extent that Executive is eligible to participate in
accordance with the terms of the applicable Benefit plan or program generally
and subject to any required contributions.

 

(d) Bonus. Executive shall be eligible for an annual bonus of up to
fifty-percent (50%) of his base salary, according to the terms and conditions of
a bonus plan that is based upon the financial results achieved by the Company
for the fiscal year or such other performance goals established by the
Compensation Committee, in its sole discretion. Such a bonus plan shall be
established within ninety (90) days of the Effective Date of this Agreement.

 

(e) Options. Executive is hereby granted 30,000 options (the “Options”) to
purchase shares of the Company’s Common Stock pursuant to the terms and
conditions set forth in the Non-Qualified Stock Option Agreement attached hereto
as Exhibit B (the Option Agreement). The options shall vest 1 /3 immediately
upon award, 1 /3 on the first anniversary of the Effective Date, and the final 1
/3 on the second anniversary of the Effective Date. Subject to Executive’s
continued employment with the company, The Options shall be granted with an
exercise price equal to the Fair Market Value (as defined in the Company’s 2013
Equity Compensation Plan as Amended) of a share of Common Stock on the date of
the grant and shall expire on the tenth anniversary of the date of the grantor,
if earlier, at the time set forth in the Equity Award Agreement relating to
Executive’s termination of employment.

 

2

 

 

(f) Withholding. All Base Salary, bonus, and other compensation described in
this Agreement shall be subject to withholding for federal state or local taxes,
amounts withheld under applicable benefit policies or programs, and any other
amounts that may be required to be withheld by law, judicial order or otherwise.

 

(g) Paid Time Off. Executive shall receive twenty-five (25) days of Paid Time
Off (PTO) per year, and all paid Company holidays in accordance with Company
policy. PTO days shall be used for sick leave, appointments, personal needs, or
pre-planned holidays.

 

5. Executive Work Product and Inventions. Executive agrees that Inventions (as
defined below) shall be deemed “work made for hire” and shall be the property of
the Company. Executive shall promptly disclose to the Company all such
Inventions and hereby irrevocably assigns to Company all such Inventions and all
such worldwide right title and interest therein. Executive hereby waives and
agrees not to assert any moral rights or similar rights under the laws of any
jurisdiction with respect to any Inventions. Executive further agrees to execute
or cause to be executed any and all assignment documents or other documents that
may be necessary to perfect the ownership rights of the Company in such
Inventions or to secure the Company’s statutory protection (including, without
limitation. patent trademark. trade secret or copyright protection) throughout
the world for any and all such Inventions. For purposes here “invention” means
all work product including, without limitation, any and all creative works,
discoveries, ideas. inventions, designs, devices, models, prototypes, processes,
works, know how, documentation, files, information, manuals, materials, input
materials and output materials, software programs or packages (together with any
related documentation, source code or codes, object codes, upgrades, revisions,
modifications and any related materials) and other information and materials,
and the media upon which they are located (including cards, tapes, discs and
other storage facilities), which are conceived, created, developed, reduced to
practice, fixed in a tangible medium of expression or otherwise made by
Executive solely or jointly with others in connection with or arising from
Executive’s employment hereunder (whether or not during regular business hours).

 

3

 

 

6. Confidential Information.

 

(a) Executive covenants and agrees that, except to the extent the use or
disclosure of any Confidential Information is required to carry out Executive’s
assigned duties with the Company, during Executive’s employment with the Company
and thereafter: (i) Executive shall keep strictly confidential and not disclose
to any person not employed by the Company any Confidential Information and (ii)
Executive shall not use for Executive or for any other person or entity any
Confidential Information. However, this provision shall not preclude Executive
from the use or disclosure of information known generally to the public (other
than information known generally to the public as a result of Executive’s
violation of this Section), or any disclosure required by law or court order so
long as Executive provides the Company immediate written notice of any potential
disclosure under this subsection and cooperates with the Company to prevent or
limit such disclosure to the extent lawful, “Confidential Information” means all
confidential, proprietary or business information related to the Company’s
business that is furnished to, obtained by, or created by Executive during
Executive’s employment with the Company and which could be used to harm or
compete against the Company. Confidential Information includes, by way of
illustration, such information relating to: (A) the Company’s customers and
suppliers, including customer lists, supplier lists, contact information,
contractual terms, prices, and billing histories; (B) the Company’s finances,
including financial statements, balance sheets, sales data, forecasts, profit
margins and cost analyses; (C) the Company’s plans and projections for new and
developing business opportunities and for maintaining existing business; and (D)
the Company’s operating methods, business processes and techniques, services,
products, prices, costs, service performance, and operating results.

 

All property, documents, data, and Confidential Information prepared or
collected by Executive as part of Executive’s employment with the Company, in
whatever form, are and shall remain the property of the Company. Executive
agrees that Employee shall return upon the Company’s request at any time (and in
any event before Executive’s employment with the Company ends) all documents,
data, Confidential Information, and other property belonging to the Company in
Executive’s possession or control, regardless of how stored or maintained and
including all originals, copies and compilations.

 

(b) Executive acknowledges that he is aware that federal and state securities
laws prohibit any person or entity who has material, non-public information
about a publicly-traded company such as the Company from purchasing or selling
securities of such company, or from communicating such information to any other
person or entity under circumstances in which it is reasonably foreseeable that
such person or entity is likely to purchase or sell such securities. Executive
affirms that he has been presented with a copy of the Company’s Insider Trading
Policy as well as its Code of Ethics and that he agrees to abide by the rules
and principles set forth therein.

 

4

 

 

7. Non-compete.

 

(a) During the Restricted Period (as defined below), Executive shall not: (i)
engage in Competitive Activity (as defined below) within the Prohibited
Territory (as defined below); or (ii) assist any entity or person to engage in
Competitive Activity within the Prohibited Territory, whether as an owner,
franchisee, franchisor, investor, consultant agent or otherwise.

 

(b) The “Restricted Period” means: (i) the period that Executive is employed by
the Company; and (ii) a period of 12 months following Executive’s last day of
employment with the Company and its affiliates (the “Separation Date”).
Notwithstanding the foregoing, in the event that Executive’s employment is
terminated by the Company (other than for “Cause”) (as hereinafter defined) or
Executive terminates his employment for “Good Reason” (as hereinafter defined,
the Restricted Period shall not extend beyond the period for which Severance Pay
is calculated pursuant to Section l5 hereof. In addition, nothing herein
restricts Executive from continuing the non-Company work she engaged in during
the course of this Agreement provided that such work is not a Competitive
Activity.

 

(c) “Competitive Activity” means competing against the Company by:

 

(i) engaging in work for a competitor of the Company that is the same as or
substantially similar to the work Executive performed on behalf of the Company
at any time; (ii) engaging in an aspect of the business of the Company that
Executive was involved with on behalf the Company at any time; and/or (iii)
engaging in an aspect of the business of the Company about which Executive
received Confidential Information in the course of employment with the Company
at any time. Notwithstanding the preceding, owning less than 5% of the
outstanding shares in a public company shall not constitute by itself
Competitive Activity or assisting others to engage in Competitive Activity.

 

(d) “Prohibited Territory” means: (i) Executive’s assigned territory or
geographic area of responsibility for the Company at any time: (ii) each city in
which Executive performed services for the Company at any time: (iii) each state
in which Executive performed services for the Company at any time; and (iv) the
United States. Executive’s initial assigned territory for the Company will be:
New York, California, and Illinois.

 

8. Non-Interference.

 

(a) During the Restricted Period. Executive shall not: (i) solicit, encourage,
or cause any Restricted Customer (as defined below) to purchase any services or
products from anyone other than the Company that arc competitive with or a
substitute for the services or products offered by the Company; (ii) sell or
provide any services or products to any Restricted Customer that are competitive
with or a substitute for the Company’s services or products. (iii) solicit,
encourage, or cause any Restricted Customer not to do business with or to reduce
any part of its business with the Company; (iv) solicit, encourage, or cause any
supplier of goods or services to the Company not to do business with or to
reduce any part of its business with the Company; (v) make any disparaging
remarks about the Company or its business, services, affiliates, officers,
managers, directors or employees, whether in writing, verbally, or on any online
forum; or (vi) assist anyone else to engage in the conduct prohibited by this
Section.

 

5

 

 

(b) “Restricted Customer” means during the restricted period: (i) any Company
customer with whom Executive had business contact or communications at any time;
(ii) any Company customer for whom Executive supervised or assisted with the
Company’s dealings at any time; (iii) any Company customer about whom Executive
received Confidential Information in the course of employment with the Company
at any time; any prospective Company customer for whom Executive assisted with a
proposal at any time: and/or (iv) any prospective Company customer for whom
Executive supervised the Company’s dealings at any time.

 

9. Non-Raiding. During the Restricted Period, Executive shall not, directly or
indirectly: (a) hire as an employee or engage as an independent contractor any
person employed by the Company with whom Executive worked while employed by the
Company or about whose abilities Executive became aware while employed by the
Company (each, a “Restricted Employee”); or (b) solicit any Restricted Employee
to leave the Company (other than by the use of non-targeted general solicitation
in media).

 

10. Reasonableness. Executive has carefully read and considered the provisions
of this Agreement and, having done so, agrees that the restrictions set forth
herein are fair, reasonable, and necessary to protect the Company’s legitimate
business interests, including its goodwill with its customers, suppliers and
employees and its confidential and trade secret. In addition, Executive
acknowledges and agrees that the foregoing restrictions do not unreasonably
restrict Executive with respect to earning a living should Executive’s
employment with the Company end. As such, Executive agrees not to contest the
general validity or enforceability of this Agreement in any forum. The
post-employment covenants in this Agreement shall survive Executive’s last day
of employment with the Company and its affiliates and shall be in addition to
any restrictions imposed upon Executive by statute, at common law, or other
written agreements. Executive agrees that the Company may share the terms of
this Agreement with any business with which Executive becomes associated while
any of the post-employment restrictions in this Agreement remain in effect.

 

11. Remedies. Executive acknowledges and agrees that Executive’s breach of this
Agreement would result in irreparable damage and continuing injury to the
Company. Therefore, in the event of any breach or threatened breach of this
Agreement the Company shall be entitled to an injunction enjoining Executive
from committing any violation or threatened violation of this Agreement without
limiting the Company’s other remedies. The Company shall be required to post a
bond of no more than $500 to obtain such an injunction.

 

12. Protections for Certain Affiliates. For purposes of the restrictions in
Section 5 (Executive Work Product and Inventions), 6 (Confidential Information),
7 (Non-Compete), 8 (Non-Interference), 9 (Non-Raiding), 10 (Reasonableness) 11
(Remedies) and 15(e) (Return of Property), the “Company” shall mean: (a)
Professional Diversity Network, Inc.; (b) any parent, subsidiary, affiliate or
successor (each, an “Affiliate”) of Professional Diversity Network, Inc. for or
with whom Executive performed any services or had any work responsibilities at
any time; and (c) any Affiliate of Professional Diversity Network, Inc. whose
Confidential Information was disclosed to Executive at any time during the
restricted period.

 

6

 

 

13. Prior Employer’s Information. While employed by the Company and its
affiliates, Executive shall not: (a) breach any obligation of confidentiality
that Executive may owe to a third party; or (b) disclose or use any trade
secrets belonging to a third party. In order to ensure compliance with the
foregoing. Executive agrees not to refer to, use or disclose in the course of
employment with the Company any information. documents or data belonging to a
competitor or former employer that are not readily available to the public.
Executive shall immediately notify the Company’s human resources department if
Executive receives any communication from a third party regarding Executive’s
confidentiality or similar obligations to them. The terms in this section shall
be in addition to. and not limit, Executive’s obligations to the Company and its
affiliates under other agreements and policies related to this issue.

 

14. Notice to Future Employers. Executive agrees that during the Restricted
Period, Executive will notify the Company in writing of any subsequent
occupation whether as owner, employee, officer, director, agent consultant
independent contractor, or the like, and his duties and responsibilities in that
position. Further, Executive agrees that during said period, he will inform each
new employer, prior to accepting employment of the existence of this Agreement
and the terms of the restrictive covenants and confidentiality restrictions
contained herein. Executive acknowledges that during said period the Company
shall have the right to contact independently, any potential or actual future
employer of Executive to notify it of Executive’s obligations under this
Agreement and provide such employer with a copy of this Agreement. The Company
shall also be entitled. at its election. to notify any such actual or potential
employer of the Companies understanding of the requirements of this Agreement
and what steps, if any, the Company intends to take to ensure compliance with or
enforcement of this Agreement. Failure of the Company to avail itself of the
benefits of this subsection shall not in any way affect its right to obtain
enforcement of any provision of this Agreement.

 

15. Termination.

 

(a) Termination by the Company for Cause. The Company shall have the right to
terminate Executive’s employment hereunder for Cause, which shall be
communicated by a “Notice of Termination” (as defined below), effective
immediately. Notwithstanding anything to the contrary contained herein, if
Executive’s employment is terminated other than pursuant to this Section 15(a),
after which the Company determines that Executive’s acts or omissions would have
constituted grounds to terminate Executive for Cause. then Executive shall be
deemed to have been terminated for Cause pursuant to this Section 15(a);
provided that, such determination shall be made following the procedure
contemplated by the Notice of Termination procedures set forth below. In the
event of such termination, then the Company shall pay to Executive his then
current Base Salary and Benefits accrued, and any expenses for which Executive
is entitled to be reimbursed, up to and including the effective date of such
termination, Executive shall not be entitled to any other salary, bonus,
benefits or other compensation as a result of termination pursuant to this
Section 15(a). For purposes hereof, “Cause” means the occurrence of any one of
the following on the part of Executive: (i) conviction of or a plea of nolo
contendre to a felony or act of moral turpitude which affects or reflects on the
Company or any Affiliate in a material and negative manner; (ii) attempted or
actual theft, fraud or embezzlement of money or tangible or intangible assets or
property of the Company or any Affiliate; (iii) gross negligence or willful
misconduct in respect of Executive’s performance of his duties and
responsibilities to the Company or any Affiliate; or (vi) breach of any material
term, covenant, representation or warranty contained in this Agreement, which
such breach (if susceptible to cure) remains uncured or is repeated following
fifteen (15) days written notice from the Company to Executive thereof.

 

7

 

 

For purposes of this Agreement, a “Notice of Termination” shall mean delivery to
Executive of a copy of a resolution duly adopted by the affirmative vote of not
less than a majority of the entire membership of the Board (excluding the
Executive) at a meeting of the Board called and held for the purpose (after
reasonable notice to Executive and reasonable opportunity for Executive,
together with Executive’s counsel, to be heard before the Board prior to such
vote), finding that in the good faith opinion of the Board Executive was guilty
of conduct set forth in this Section 15(a) and specifying the particulars
thereof in reasonable detail. For purposes of clarity, the Notice of Termination
may occur after Executive’s employment has been terminated in the event the
Company determines that Executive’s acts or omissions would have constituted
grounds to terminate Executive for Cause, as contemplated above.

 

(b) Termination as a Result of Executive’s Disability or Death. The Company
shall have the right to terminate Executive’s employment hereunder in the event
of Executive’s Disability or death, effective immediately. In the event of such
termination. then the Company shall pay to Executive (or his legal
representative) Executive’s then current Base Salary and Benefits accrued, and
any expenses for which Executive is entitled to be reimbursed, up to and
including the effective date of such termination. Executive shall not be
entitled to any other salary, bonus, benefits or other compensation as a result
of termination pursuant to this Section l5(b). For purposes hereof. “Disability”
means the inability of Executive to substantially perform his duties and
responsibilities to the Company by reason of a physical or mental disability or
infirmity (i) for a continuous period of ninety (90) days or for at least 180
days in any consecutive twelve (12) month period or (ii) at such earlier time as
Executive submits or the Company receives satisfactory medical evidence that
Executive has a physical or mental disability or infirmity which will likely
prevent him from returning to the performance of his work duties for ninety (90)
days or longer. In the event of any dispute regarding the determination of
Executive’s Disability, such determination shall be made by a physician selected
by the Company and reasonably acceptable to Executive, at the Company’s sole
expense; provided, however, that Executive’s Disability shall be conclusively
presumed if such determination is made by an insurer providing disability
insurance coverage to Executive or the Company in respect of Executive.

 

8

 

 

(c) Termination by the Company Without Cause. The Company or Employee may
terminate Executive’s employment hereunder for any reason (or for no reason)
whatsoever, effective upon 30 days advance written notice and payment to
Executive of Executive’s then current Base Salary for such 30-day period as a
Severance. In the event of such termination by the Company (i.e., other than by
reason of death, Disability or for Cause), then the Company shall pay to
Executive his then current Base Salary (but not in such a manner that any
payment for Base Salary during the notice period would result in a duplicative
payment) and Benefits accrued, Bonus Payout (as defined in and subject to
Section 15(d) below) and any expenses for which Executive is entitled to be
reimbursed. up to and including the effective date of such termination. Total
compensation in this scenario is thus 30 days of Base Salary plus an additional
30 days as Severance for a total compensation payout of 60 days compensation
payable within forty-five days of the Notice.

 

(d) Removal From Positions. Any termination of Executive’s employment with the
Company shall automatically effectuate Executive’s removal from any and all
officer and other positions that Executive then holds with the Company or any of
its Affiliates as of the effective termination date.

 

In addition, Executive shall receive any portion of the bonus attributable to
any completed fiscal year which has accrued, but has not yet been paid, payable
at the same time and in the same manner as the Severance Pay. Executive shall
also be entitled to payment of a pro rata bonus for the fiscal year in which
Executive incurs a termination without Cause or Resignation for Good Reason,
based on the Company’s actual performance during the applicable performance
period and payable within 2 ½ months following the conclusion of the performance
period.

 

(i) Provided Executive timely elects continued coverage for Executive and
Executive’s spouse and dependents who are then covered under the Company’s group
health plan under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) pay to Executive a single cash lump sum payment within 15 days
following the 60th day following the effective date of Executive· s termination
an amount equal to the employer portion of the costs of continued health
coverage for Executive. such spouse and dependents at their then-current level
under the Company’s health plan for the six-month period following the effective
date of Executive’s termination. Executive and Executive’s spouse and dependents
in the Company’s post termination participation in the Company’s health plan
shall be in the sole discretion of Executive and at such participant’s sole
expense in accordance with COBRA.

 

In the event of Executive’s death during but prior to the payment of any amounts
described under this Section 15, the Company will pay such unpaid amounts to
Executive’s estate in accordance with the provisions of this Agreement and the
Release Agreement.

 

9

 

 

(e) Return of Property. Immediately upon the Company’s request or on the
termination date of Executive’s employment—whichever occurs first. Executive
shall return to the Company all Confidential Information and any other property
of the Company, its Affiliates, or any third parties which is in Executive’s
possession or control by virtue of his employment with the Company. Property to
be returned to the Company shall include without limitation, all documents and
things (whether in tangible or electronic format and whether such documents or
things contain any Confidential Information) in Executive’s possession or
control, further including without limitation, all computer programs, files and
diskettes, and all written or printed files, manuals, contracts, memoranda.
forms, notes, records and charts, and any and all copies of or extracts from,
any of the foregoing.

 

16. Assignment. The parties acknowledge and agree that the covenants. terms and
provisions contained in this Agreement constitute a personal employment contract
and the rights and obligations of the parties hereunder cannot be transferred,
sold, assigned, pledged or hypothecated, excepting that the Company may assign
this Agreement in connection with a sale of the business, merger, consolidation,
share exchange, sale of substantially all of the Company’s assets. or other
reorganization, whether or not the Company is the continuing entity, provided
that the assignee is the successor to the business and all or substantially all
of the assets of the Company.

 

17. Severability. If any one or more of the provisions or parts of a provision
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect (a) any other provision or part
of a provision of this Agreement nor (b) this Agreement’s validity. legality and
enforceability in any other jurisdiction, but this Agreement shall be reformed
and construed in any such jurisdiction as if such invalid or illegal or
unenforceable provision or part of a provision had never been contained herein
and such provision or part shall be reformed so that it would be valid. legal
and enforceable to the maximum extent permitted in such jurisdiction.

 

18. Governing Law; Venue. This Agreement shall be covered by, construed, applied
and reinforced in accordance with the internal laws of the State of Illinois,
without regard to conflicts of law provisions. The parties agree that any action
or proceeding to enforce or arising out of this Agreement shall be commenced in
the state courts, or in the United States District Court in Chicago, Illinois.
The parties consent to such jurisdiction, agree that venue will be proper in
such courts and waive any objections based upon Forum Non Conveniens. The choice
of forum set forth in this section shall not be deemed to preclude the
enforcement of any action under this Agreement in any other jurisdiction.

 

19. Continuing Obligation. The covenants, obligations, duties and liabilities of
Executive pursuant to this Agreement (including. and without limitation, the
covenants set forth in Sections 5 through 9 of this Agreement) are continuing,
absolute and unconditional and shall remain in full force and effect as provided
herein.

 

10

 

 

20. Indemnification. The Company shall include Executive in the coverage
provided by its executive director and officer (D&O) indemnity insurance policy.
In addition, the Company shall indemnify Executive to the fullest extent
permitted by Delaware law, consistent with the Company’s Certificate of
Incorporation and By-laws.

 

21. Attorneys’ Fees. If any party brings any suit, action or claim to enforce
the provisions of this Agreement, the prevailing party shall be entitled to seek
reasonable attorneys’ fees and litigation expenses in addition to court costs.

 

22. Waiver. The waiver by the Company or Executive of any breach of any term or
condition of this Agreement shall not be deemed to constitute the waiver of any
other breach of the same or any other term or condition hereof.

 

23. Notices. Any notice, request consent or communication under this Agreement
shall be effective only if it is in writing and shall be deemed to have been
given when personally delivered or three (3) days after being deposited in the
United States mail. certified or registered, postage prepaid. return receipt
requested and addressed to the party at its or his last known address. The
address of any party may be changed by notice in writing to the other party duly
served in accordance with this Section.

 

24. Section 409A. The intent of the parties is that payments and benefits under
this Agreement be exempt from, and to the extent not exempt from, comply with
Internal Revenue Code Section 409A and the regulations and guidance promulgated
thereunder (collectively “Code Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted in accordance with such
intent. To the extent that any provision hereof is modified in order to comply
with Code Section 409A, such modification shall be made in good faith and shall.
to the maximum extent reasonably possible, maintain the original intent and
economic benefit to Executive and the Company of the applicable provision
without violating the provisions of Code Section 409A. In no event whatsoever
shall the Company be liable for any additional tax, interest or penalty that may
be imposed on Executive by Code Section 409A or damages for failing to comply
with Code Section 409A. Without limiting the generality of the foregoing, the
Company and the Executive agree as follows:

 

  a) Reimbursements payable to Executive hereunder shall be paid in no event
later than the end of the calendar year following the year in which the
reimbursable expense is incurred. In addition, such reimbursements shall be made
in a manner that complies with all the requirements of Treasury Regulation
Section 1.409A-3(i)(1)(iv). In no event shall reimbursements and payments
provided under the Agreement be subject to liquidation or exchange in a manner
which violates Treasury Regulation Section 1.409A-3(i)(1)(iv).

 

11

 

 

 

  b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”         c) Notwithstanding any other payment
schedule provided herein to the contrary, if Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then each of the following shall apply:

 

  i. With regard to any payment that is considered “nonqualified deferred
compensation” under Code Section 409A payable on account of a “separation from
service,” such payment shall be made on the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of Executive, and (B) the date of Executive’s death
(the “Delay Period”) to the extent required under Code Section 409A. Upon the
expiration of the Delay Period, all payments delayed pursuant to this Section
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid to Executive in a lump
sum, and all remaining payments due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein;
and         ii. To the extent that benefits to be provided during the Delay
Period are considered “nonqualified deferred compensation” under Code Section
409A provided on account of a “separation from service” and such benefits are
not otherwise exempt from Code Section 409A. Executive shall pay the cost of
such benefits during the Delay Period, and the Company shall reimburse
Executive, to the extent that such costs would otherwise have been paid by the
Company or to the extent that such benefits would otherwise have been provided
by the Company at no cost to Executive, the Company’s share of the cost of such
benefits upon expiration of the Delay Period, and any remaining benefits shall
be reimbursed or provided by the Company in accordance with the procedures
specified herein.

 

  d) To the extent that severance payments or benefits pursuant to this
Agreement are conditioned upon the execution and delivery by Executive of a
release of claims. Executive shall forfeit all rights to such payments and
benefits unless such release is signed and delivered (and no longer subject to
revocation, if applicable) within sixty (60) days following the date of
Executive’s termination of employment. If the foregoing release is timely
executed and delivered and no longer subject to revocation as provided in the
preceding sentence, then the following shall apply:

 

12

 

 

 

  i. To the extent that any such cash payment or continuing benefit to be
provided is not “nonqualified deferred compensation” for purposes of Code
Section 409A, then such payment or benefit shall commence upon the first
scheduled payment date immediately following the date that the release is
executed, delivered and no longer subject to revocation (the “Release Effective
Date”) The first such cash payment shall include payment of all amounts that
otherwise would have been due prior to the Release Effective Date under the
terms of this Agreement applied as though such payments commenced immediately
upon Executive’s termination of employment, and any payments made thereafter
shall continue as provided herein. The delayed benefits shall in any event
expire at the time such benefits would have expired had such benefits commenced
immediately following Executive’s termination of employment.         ii. Subject
to Section 24(c)(i). to the extent that any such cash payment or continuing
benefit to be provided is “nonqualified deferred compensation” for purposes of
Code Section 409A, then such payments or benefits shall be made or commence upon
the sixtieth (60th) day following Executive’s termination of employment. The
first such cash payment shall include payment of all amounts that otherwise
would have been due prior thereto under the terms of this Agreement had such
payments commenced immediately upon Executive’s termination of employment and
any payments made thereafter shall continue as provided herein. The delayed
benefits shall in any event expire at the time such benefits would have expired
had such benefits commenced immediately following Executive’s termination of
employment.

 

    A. The Company may provide, in its sole discretion. that Executive may
continue to participate in any benefits delayed pursuant to this Section 24(d)
during the period of such delay, provided that Executive shall bear the full
cost of such benefits during such delay period. Upon the date such benefits
would otherwise commence pursuant to this Section 22(d). the Company may
reimburse Executive the Company share of the cost of such benefits, to the
extent that such costs would otherwise have been paid by the Company or to the
extent that such benefits would otherwise have been provided by the Company at
no cost to Executive, in each case, had such benefits commenced immediately upon
Executive’s termination of employment. Any remaining benefits shall be
reimbursed or provided by the Company in accordance with the schedule and
procedures specified herein.

 

13

 

 

 

  e) For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.         f) Notwithstanding any other provision of
this Agreement to the contrary, in no event shall any payment under this
Agreement that constitutes “nonqualified deferred compensation” for purposes of
Code Section 409A be subject to offset by any other amount unless otherwise
permitted by Code Section 409A.

 

25. Miscellaneous. This Agreement may be executed in two or more counterparts
(including via facsimile), each of which shall be deemed an original. but all of
which together shall constitute one and the same instrument. The section
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.

 

26. Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter herein and supersedes any prior
written or oral agreements or understandings between the parties with respect to
the subject matter herein. including any employment agreements or offer letters.

 

[Signature page follows]

 

14

 

 

IN WITNESS WHEREOF, the parties hereto have made and entered into this
Employment Agreement this date first hereinabove set forth.

 

  THE COMPANY       PROFESSIONAL DIVERSITY NETWORK, INC.       By:  /s/ Michael
Wang   Name: Michael Wang   Its:  CEO

 

  EXECUTIVE        /s/ Xin He (Adam)   Xin He (Adam)

 

15

 

 

EXHIBIT A

Permitted Activities

 

●  Providing leadership, direction and management of the finance and accounting
team     ● Providing strategic recommendations to the CEO/president and members
of the executive management team     ● Managing the processes for financial
forecasting and budgets, and overseeing the preparation of all financial
reporting     ●  Advising on long-term business and financial planning     ● 
Establishing and developing relations with senior management and external
partners and stakeholders     ●  Reviewing all formal finance, HR and IT related
procedures Personally review and approve all Form 8-K, 10-K, and 10-Q filings
with the Securities and Exchange Commission     ●  Report risk issues to the
audit committee of the board of directors

 



16

 

 

 